ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3–6 and 8–14 are allowed in view of Bloomer, US 2003/0221562 A1 (“Bloomer”). 
The following is the examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art. 
Claim 1 describes an intake device for an internal combustion engine. The intake device comprises a case internally defining a dust side chamber, a clean side chamber, and a first resonator chamber. The intake device comprises a filter element provided between the dust side chamber and the clean side chamber. The first resonator chamber is defined between a peripheral wall of the case and one of the dust side chamber and the clean side chamber. The first resonator chamber communicates with another of the dust side chamber and the clean side chamber via a first communication passage extending along the peripheral wall of the case. The first resonator chamber is defined along a part of the peripheral wall on a first side of the case with respect to a first direction. The other of the dust side chamber and the clean side chamber extends along a part of the peripheral wall on a second side of the case which is diametrically opposed to the first side with respect to the first direction. The first communication passage extends in the first direction. At least a portion of the one of the dust side chamber and the clean side chamber is located between the first resonator chamber and the other of the dust side chamber and the clean 
Bloomer discloses an intake device (i.e., induction system 10) for an internal combustion engine. Bloomer Fig. 2, [0016]. The intake device 10 comprises a case (i.e., lower shell 18, middle 20 and upper shell 22) internally defining a dust side chamber (i.e., the space inside filter mounting tubes 40 before hitting the filter 64), a clean side chamber (i.e., neck 82) and a first resonator chamber (i.e., resonate chamber 50). Id. at Fig. 3, [0023] and [0025]– [0026]. The intake device 10 comprises a filter element (i.e. filter 64) provided between the dust side chamber and the clean side chamber 82. Id. at Fig. 3, [0023]. 
Bloomer also discloses that the first resonator chamber 50 is defined between a peripheral wall of the case (i.e., first attachment interface 44) and the dust side chamber (i.e., see annotated Fig. 3). Id. at Figs. 2–3.  The first resonator chamber 50 communicates with the clean side chamber 82 via a first communication passage (i.e., neck portion 34) extending along the peripheral wall 44 of the case. Id. at Fig. 3. The first resonator chamber 50 is defined along a part Id. at annotated Fig. 2. The dust side chamber extends along a part of the peripheral wall 44 on a second side of the case which is diametrically opposed to the first side with respect to the first direction. Id. The first communication passage 34 extends in the first direction. Id. At least a portion of the dust side chamber is located between the first resonator chamber 50 and the clean side chamber 82 with respect to the first direction. Id.

    PNG
    media_image1.png
    773
    873
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    845
    979
    media_image2.png
    Greyscale

However, Bloomer does not disclose a recessed bottom plate connected to the upper plate via a vertical wall part such that the recess bottom plate is recessed downward with respect to the upper plate. 
Claims 3–6 and 8–14 are allowed as they depend from claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776         

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776